Citation Nr: 0031875	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 70 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND


The veteran had active duty from December 1966 to April 1969.

In its December 1997 remand, the Board requested that the 
appellant undergo a VA psychiatric examination in order to 
ascertain the severity of the appellant's PTSD.  The examiner 
was requested to provide a specific opinion as to whether it 
was as likely as not that the PTSD prevented the appellant 
from working.  However, review of the VA psychiatric 
examination performed in July 1999 reveals that the examiner 
did not express the requested opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, the Board finds that the July 1999 VA psychiatric 
examination did not fully comply with the Board's December 
1997 remand because the examiner failed to indicate whether 
it was as likely as not that the appellant's PTSD prevented 
him from working.  The Board notes that both the local 
representative and the national representative have cited 
Stegall in requesting that the appellant's claims be again 
remanded because of noncompliance with the Board's December 
1997 remand.  Therefore, in order to obtain additional 
medical evidence and to insure that the appellant receives 
his procedural due process rights and fair process rights, 
the Board finds that the claims must be remanded for the 
following actions:  

1.  The RO should request that the psychiatrist 
who performed the July 1999 VA psychiatric 
examination review the claims file and his 
examination report, for the purpose of having 
him express an opinion as to whether it is at 
least as likely as not that the appellant's 
PTSD prevents him from working.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  If the psychiatrist who performed the July 
1999 VA psychiatric examination is unavailable, 
then the RO should arrange to have the 
appellant examined by another psychiatrist for 
the purpose of determining the severity of the 
appellant's PTSD.  The claims file and a copy 
of this remand must be made available to the 
examiner.  He should be requested to express an 
opinion as to whether it is at least as likely 
as not that the appellant's PTSD prevents him 
from working.  The examiner should provide 
complete rationale for all conclusions reached.  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and her representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until she receives further notification from VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 2 -


